In a letter dated February 9, 2001, to Carol Green, Clerk of the Appellate Courts, respondent, Daniel G. Yoe, of Lawrence, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2000 Kan. Ct. R. Annot. 262).
The respondent self-reported misconduct on his part to the Disciplinary Administrator’s office on September 3,1997. On September 23, 1997, the Kansas Supreme Court temporarily suspended the respondent from the practice of law during the pendency of the disciplinary proceedings against him. The misconduct reported to the Disciplinary Administrator’s office by the respondent included numerous instances of neglect of client cases and misleading clients about the status of tbeir cases. The respondent was admitted to the practice of law in Missouri and was disbarred by the Missouri Supreme Court on May 13, 1998.
This court, having examined the file of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Daniel G. Yoe be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Daniel G. Yoe from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2000 Kan. Ct. R. Annot. 266).